Citation Nr: 1754657	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945 and from September 1952 to July 1954.  He died in March 2012, and the appellant is his surviving spouse.

At the time of the Veteran's death, the claim of entitlement to service connection for PTSD was pending. Following the Veteran's death, the appellant requested to be substituted as the claimant, and that status was granted pursuant to 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(e) (2017).  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2010, the Veteran and his spouse, the appellant, testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.

Within an August 2010 decision, the Veteran was denied in pertinent part service connection for PTSD.  He appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted a Joint Motion for Partial Remand (Joint Motion), which had the effect of vacating the August 2010 decision as to the denial of service connection for PTSD, and returning this issue to the Board for further consideration.

The Board remanded this issue for development in May 2012 and service connection for PTSD was denied by the Board in a June 2015 decision.  The appellant appealed this determination to the Court. In a July 2016 order, the Court granted a Joint Motion, which had the effect of vacating the June 2015 decision, and returning the issue of service connection for PTSD to the Board for further consideration.  The Board again remanded the matter for development in October 2016.

Finally, the Board has expanded the issue of service connection for PTSD to include all psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's PTSD and depressive disorder not otherwise specified (NOS) is related to his active military service, to include a conceded in-service stressor.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, PTSD and depressive disorder NOS were incurred in active military service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 To the extent the actions taken herein below are favorable to the appellant and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

Regarding diagnoses, the Veteran was diagnosed with PTSD.  See March 2007 VA Treatment Record.  Likewise, he was also diagnosed with depressive disorder NOS.  See October 2010 VA Treatment Record.

Regarding an in-service incident or stressor, among other alleged events, the Veteran reported an event that occurred in the summer of 1943, while stationed at Guantanamo Bay, Cuba.  See March 2007 Statement. He reported that a 90 ship convoy was attacked off shore by German submarines which he referred to as "Wolf Pack." He stated that many ships were sunk and a call came for volunteers to go aboard a British Tanker that had been torpedoed.  He reported that the volunteers were told that it was dangerous because the tanker might sink or might be another submarine attack.

Notably, in prior remands the Board has attempted to corroborate or verify this event to no avail.  Specifically, in October 2016, pursuant to the latest Joint Motion, the Board attempted to have the RO contact the National Archives and Records Administration (NARA) to review all war diaries from May 1 through December 31, 1943 (parenthetically, the Board notes that previously only records from May 1943 were reviewed as the files were voluminous).  On remand, such action was not completed.  

While the Board could remand this matter again to attempt to verify or corroborate the stressor, the Board concludes that it would not be appropriate to do so.  The Board has two options at this juncture, accept the Veteran's statements as true or remand this matter yet again.  The Board will do the former.  Indeed, the Board has attempted to verify this stressor many times by remanding the claim and to do so yet again would only serve to further delay a disposition here when it is not even apparent that that another remand would be fruitful.  See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  Further, in opting to find the Veteran's statement credible, the Board is acting in accord with the pro-claimant nature of this system.  Burden v. Shinseki, 727 F.3d 1161, 1169 (Fed. Cir. 2013) ("Congress has expressed special solicitude for the veterans' cause," and has created a uniquely pro-claimant system for adjudicating claims for VA benefits).   See also Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran-friendly" and "non-adversarial"); Kouvaris v. Shinseki, 22 Vet.App. 377, 381 (2009) (noting that the veterans benefits system is a "veteran-friendly" system).

The Board also notes that a request for further development could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As such, the Board will concede this element.

Finally, regarding a link or nexus between the stressor and the diagnoses of record, while no clinician has offered an explicit opinion as to the etiology of PTSD or depressive disorder, it is clear that many clinicians have related the Veteran's PTSD and depressive disorder to the in-service events he described.  The clinician who treated the Veteran in March 2007 referred to the Veteran's PTSD as "combat-related." Likewise, the clinician that diagnosed the Veteran with depressive disorder NOS in October 2010 explained that part of the Veteran's depressive disorder is manifested by flashbacks of his experiences in service.  Moreover, a review of the Veteran's medical records reveals that those diagnoses and associations of PTSD and depressive disorder with service were based on the Veteran's competent and credible reports of his in-service experiences.  A full reading of those records offers a clear picture that the Veteran's treating clinicians have associated the Veteran's PTSD and depressive disorder with his in-service experiences.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the clinicians' statements were based on the Veteran's accounts of in-service incidents which have not been refuted, the Board finds those items probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  Notably, there is no evidence counter to those evidencing a link between the Veteran's psychiatric disorders and his in-service experiences.

Given the above, the evidence is in at least equipoise as to whether the Veteran has PTSD related to a valid in-service stressor and depressive disorder NOS that is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD and depressive disorder NOS is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD and depressive disorder NOS is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


